UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 20-2195


JEROME JULIUS BROWN,

                    Plaintiff - Appellant,

             v.

MR. KARL A. RACINE, Attorney General; MR. BRIAN E. FROSH, Attorney
General; MR. JEFFREY LOMEN, Asst. Attorney General; IRFAN CHAUDHRY,
President CEO; DAYS INN HOTEL BY WYNDHAM; KEITH A. CLINE,
President CEO; LAQUINTA BY WYNDHAM; VIP INVESTMENT LLC, Arms
Length Date 9-27-2006 Deed 1/00000/00000; KESAN ENTERPRISES
INCORPORATED, Date 02-17-2006 Deed 1/00000/00000; AP BEANY LP, Arms
Length Improved Date 07-24-2002 Deed 1/16055/364; MAILING ADDRESS -
5801 BALTIMORE NATIONAL PIKE CATONSVILLE MD, Deed
Reference/00000/00000,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:20-cv-02991-GLR)


Submitted: July 7, 2021                                         Decided: July 15, 2021


Before WILKINSON and NIEMEYER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.
Jerome Julius Brown, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                              2
PER CURIAM:

      Jerome Julius Brown appeals the district court’s order dismissing his complaint. We

have reviewed the record and Brown’s brief on appeal, and we conclude that this appeal is

frivolous. See 28 U.S.C. § 1915(e)(2)(B); Denton v. Hernandez, 504 U.S. 25, 32 (1992);

Neitzke v. Williams, 490 U.S. 319, 324-25 (1989). Accordingly, we dismiss the appeal.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            DISMISSED




                                           3